 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   HECTOR JAVIER ESPINO-SOLORIO,

 9                               Petitioner,                 Case No. C20-103-RSL-MLP

10           v.                                              ORDER GRANTING MOTION FOR
                                                             EXTENSION OF TIME
11   ICE FIELD OFFICE DIRECTOR,

12                               Respondent.

13

14           Respondent’s response to Petitioner’s habeas petition is currently due April 6, 2020. On

15   April 3, 2020, Respondent filed an emergency motion asking for a seven-day extension of time

16   to file a return to Petitioner’s habeas petition, noting it for the day it was filed. (Dkt. # 10.)

17   Respondent seeks the motion because of delays in obtaining Petitioner’s administrative records

18   caused by the impact of COVID-19. Respondent’s motion does not comply with the Local Rules

19   of this Court governing motions for extension of time. See Local Rules W.D. Wash. LCR 7(j).

20   Nevertheless, the Court finds good cause and GRANTS Respondent’s motion. (Dkt. # 10.)

21   Respondent shall file a response to Petitioner’s habeas petition on or before April 13, 2020, and

22   shall note the motion on the Court’s calendar in accordance with the Local Rules.

23



     ORDER GRANTING MOTION FOR EXTENSION
     OF TIME - 1
 1          The Clerk is directed to send copies of this order to the parties and to the Honorable

 2   Robert S. Lasnik.

 3          Dated this 6th day of April, 2020.


                                                          A
 4

 5                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION FOR EXTENSION
     OF TIME - 2
